 



Exhibit 10.23

DOUBLECLICK INC.

Description of Compensation Arrangements for Certain Executive Officers

Following is a description of the compensation arrangements for each of the
Company’s named executive officers and for each other executive officer who is
also a member of the Company’s Board of Directors. The Company’s named executive
officers are (1) Kevin Ryan, Chief Executive Officer, (2) Mok Choe, Chief
Information Officer; (3) Bruce Dalziel, Chief Financial Officer; (4) Brian
Rainey, President and General Manager, Data Solutions and (5) David Rosenblatt,
President. The compensation for these executive officers consists of base salary
and perquisites, long-term incentive compensation and, for all officers other
than Mr. Kevin O’Connor, annual cash bonus compensation.

As of March 16, 2005, the following are the base salaries (on an annual basis)
of the Company’s named executive officers and each other executive officer who
is also a member of the Company’s Board of Directors:

          Name and Title   2005 Annual Base Salary  
 
       
Kevin O’Connor
  $ 55,000  
Chairman of the Board
       
Kevin P. Ryan
  $ 400,000  
Chief Executive Officer
       
Mok Choe
  $ 325,000  
Chief Information Officer
       
Bruce Dalziel
  $ 290,000  
Chief Financial Officer
       
Dwight A. Merriman
  $ 250,000  
Director and Chief Technology Officer
       
Brian Rainey
  $ 300,000  
President and General Manager, Data Solutions
       
David Rosenblatt
  $ 350,000  
President
       

The Company does not have employment agreements with any of its named executive
officers or with its other executive officers who are also members of the
Company’s Board of Directors, but has executed retention agreements with each of
its named executive officers, which are described in the Company’s Current
Report on Form 8-K filed on December 13, 2004.

Additionally, our executive officers are entitled to participate in all health
and welfare and retirement plans, perquisite, fringe benefit and other
arrangements generally available to other salaried employees. They do not,
however, receive any additional perquisites that are not generally available to
other salaried employees.

In addition, each officer is entitled to participate in the Company’s Deferred
Compensation Plan, a non-qualified deferred compensation plan, which is
incorporated by reference as Exhibit 10.4 to the Company’s Annual Report on Form
10-K for the year ended December 31, 2004.

The Company’s named executive officers and Mr. Merriman are eligible for annual
performance-based cash bonuses under the Company’s Corporate Bonus Plan, which
is described in the Company’s Current Report on Form 8-K filed on February 8,
2005.

Long term incentives are provided to the executive officers in accordance with
the Amended and Restated 1997 Stock Incentive Plan, which is attached as
Exhibit 10.2 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2004, or a successor stockholder approved equity plan.

